DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed October 26, 2021, with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. 103 and 26 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Han et al. (US 2014/0092832).
Han teaches a transmit power control (TPC) command field comprising at least three bits (Section 0201).
 Moon (US 2015/0223213) further teaches the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 24, 36, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Han et al. (US 2014/0092832)
Regarding Claim 21, Zhou teaches a method, comprising: determining, by a network device, a value of a first power control parameter in a set of values of the first power control parameter, wherein a plurality of sets of values of power control parameters correspond to the network device and each set of values of the power nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values); sending, by the network device, indication information to a terminal device, wherein the indication information indicates the determined value of the first power control parameter (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink, said power control sets comprise power control value information as indicated above); and receiving, by the network device, uplink information, wherein the uplink information is sent by the terminal device at a transmit power adjusted based on the value of the determined first power control parameter (Section 0253, the mobile terminal adjusts its power for SRS transmission on the uplink based on the power control information received via the DCI).
Zhou does not teach a first transmit power control (TPC) command field comprising at least three bits carries the indication information.
Han, which also teach uplink power control, teaches a first transmit power control (TPC) command field comprising at least three bits carries the indication information (Section 0201).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhou with the above features of Han for the purpose of efficiently transmitting control information as taught by Han.
nd value), target receiving power (3rd value), power compensation factor (4th value), and one or more power offset values, which can render 5th and 6th values); adjust a transmit power based on the value of the first power control parameter, to obtain an adjusted transmit power; and send uplink information at the adjusted transmit power (Section 0253, the mobile terminal adjusts its power for SRS transmission on the uplink based on the power control information received via the DCI).

Han, which also teach uplink power control, teaches a first transmit power control (TPC) command field comprising at least three bits carries the indication information (Section 0201).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhou with the above features of Han for the purpose of efficiently transmitting control information as taught by Han.
Regarding Claims 22, 37, Zhou in view of Han teaches all of the claimed limitations recited in Claims 21, 36.  Zhou further teaches the power control parameter is an accumulated power correction value, an absolute power correction value, or a first parameter; and the first parameter is a path loss compensation factor; a target signal-to-noise ratio to use when the network device receives data from the terminal device; or a power scaling factor (Section 0251, accumulated power control adjustment comprises a power control adjustment value, absolute power control adjustment comprises a power control adjustment value).
Regarding Claims 24, 39, Zhou in view of Han teaches all of the claimed limitations recited in Claims 21, 36.  Zhou further teaches wherein the indication information is carried in downlink control information (DCI) (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink).

Claims 23, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Han et al. (US 2014/0092832), as applied to Claims 22, 37 set forth above, and further in view of Moon et al. (US 2015/0223213).
Regarding Claims 23, 38, The above Zhou combination teaches all of the claimed limitations recited in Claims 21, 37.    Zhou further teaches wherein the first power control parameter is the accumulated power correction parameter or the absolute power correction parameter (Section 0251, accumulated power control adjustment comprises a power control adjustment parameter, absolute power control adjustment comprises a power control adjustment parameter).
Zhou combination does not teach a set of values of the accumulated power correction parameter or a set of values of the absolute power correction parameter is configured using higher layer signaling.
Moon, which also teaches power control, teaches a set of values of the accumulated power correction parameter or a set of values of the absolute power correction parameter is configured using higher layer signaling (Section 0104, accumulated power correction values via the TPC of the DCI, which is the higher layer signalling).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhou combination with the above features of Moon for the purpose of efficiently controlling uplink power in carrier aggregation as taught by Moon.


Claim(s) 26 – 29, 31 – 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Moon et al. (US 2015/0223213)
 Regarding Claim 26, Zhou teaches a method, comprising: receiving, by a terminal device, indication information from a network device, wherein the indication information indicates a determined value of a first power control parameter (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink, said power control sets comprise power control value information as indicated below), the determined value of the first power control parameter is determined by the network device from a set of values of the first power control parameter, a plurality of sets of values of power control parameters correspond to the network device and each set of values of the power control parameter corresponding to the network device comprises at least two values (Section 0251, the SRS power control sets comprise at least an absolute power control adjustment, which is a value and a power offset which is another value); adjusting, by the terminal device, a transmit power based on the value of the first power control parameter, to obtain an adjusted transmit power; and sending, by the terminal device, uplink information at the adjusted transmit power (Section 0253, the mobile terminal adjusts its power for SRS transmission on the uplink based on the power control information received via the DCI).
Zhou does not teach the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, or the set of values of the first power control 
Moon, which also teaches power control, teaches the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -7 dB and a second value corresponding to an adjustment of 7dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2 dB and a second value corresponding to an adjustment of 6dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -8dB and a second value corresponding to an adjustment of 8dB (Section 0104, smaller than -1dB and greater than 3dB, which encompasses all of the above claimed adjustments).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhou with the above features of Moon for the purpose of efficiently controlling uplink power in carrier aggregation as taught by Moon.
Regarding Claim 31, Zhou teaches an apparatus, comprising: a transceiver; a non-transitory memory storage comprising instructions; and one or more processors in 
Zhou does not teach the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -7 dB and a second value corresponding to an adjustment of 7dB, or the set of values of the first 
Moon, which also teaches power control, teaches the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2dB and a second value corresponding to an adjustment of 5dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -7 dB and a second value corresponding to an adjustment of 7dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -2 dB and a second value corresponding to an adjustment of 6dB, or the set of values of the first power control parameter comprises a first value corresponding to an adjustment of -8dB and a second value corresponding to an adjustment of 8dB (Section 0104, smaller than -1dB and greater than 3dB, which encompasses all of the above claimed adjustments).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhou with the above features of Moon for the purpose of efficiently controlling uplink power in carrier aggregation as taught by Moon.
Regarding Claims 27, 32, The Zhou combination teaches all of the claimed limitations recited in Claims 26, 31.  Zhou further teaches the first power control parameter comprises an accumulated power correction parameter, an absolute power correction parameter, or a first parameter; and the first parameter comprises: a path 
Regarding Claims 28, 33, Zhou combination teaches all of the claimed limitations recited in Claims 27, 32.    Moon, which also teaches power control, teaches a set of values of the accumulated power correction parameter or a set of values of the absolute power correction parameter is configured using higher layer signaling (Section 0104, accumulated power correction values via the TPC of the DCI, which is the higher layer signalling).
Regarding Claims 29, 34, Zhou combination teaches all of the claimed limitations recited in Claims 26, 31.  Zhou further teaches wherein the indication information is carried in downlink control information (DCI) (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink).

Claims 30, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Moon et al. (US 2015/0223213), as applied to Claims 29, 34, and further in view of Nakamura et al. (US 2015/0282092)
Regarding Claims 30, 35, Zhou combination teaches all of the claimed limitations recited in Claims 29, 34.   Zhou does not teach wherein the indication information is carried in a first field in the DCI, and the first field is a DCI header, a modulation and 
Nakamura, which also teaches power control of the SRS, teaches wherein the indication information is carried in a first field in the DCI, and the first field is a DCI header, a modulation and coding scheme (MCS), or a power control adjustment state variable of a physical uplink shared channel (PUSCH) (Section 0034, path loss of PUSCH affects the power control of the SRS, said path loss of the PUSCH is the power control adjustment state variable).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhou combination with the above features of Nakamura for the purpose of increasing system throughput as taught by Nakamura.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
December 1, 2021